DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of Provisional application No. 62/728,138, filed on Sep. 7, 2018.
Claims 1-20 are pending. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meiners et al. (US 2017/0319503) in view of Weston et al. (US 2003/0018102) as evidenced by Santos et al. (Spray Drying: An overview). 
	Regarding claim 1: Meiners is directed to a method of producing microcapsules, comprising:
providing a core liquid comprising one or more oils and one or more surfactants. Specifically, an oil of polyunsaturated fatty acids is encapsulated (abstract Meiners) wherein the emulsion comprises an emulsifier ([0016]). 
Providing a shell liquid comprising water, one or more emulsifier/surfactants, and one or more wall forming materials ([0060-[0061] Meiners). A glass transition temperature is not mentioned. 
The method comprises forming a plurality of liquid droplets wherein each of the plurality of droplets comprise a core formed from the core liquid and a shell surrounding the core formed from the shell liquid. Specifically, the droplets of hydrophobic material are in the matrix of the [micro]capsules ([0095] Meiners). The method comprises spray drying the emulsion ([0017]) wherein hot air is utilized in a spray-drying tower ([0091]) Furthermore, Santos gives an overview of spray drying to produce microparticles, wherein spray drying comprises atomized droplets that are exposed to a hot gas within the drying chamber which is heated, resulting in rapid moisture evaporation within the drying chamber (Section 2.2.1 Santos). Hence, as evidenced by Santos, the spray drying 
The method of Meiners comprises collecting microcapsules formed from the plurality of liquid droplets ([0091]). 
Meiners doesn’t mention a wall forming material having a glass transition temperature of Tg greater than 50 °C or greater than 75 °C or greater than 100 °C, although a wide range of shell materials are disclosed ([0061] Meiners). 
Weston is directed to particles comprising a core material within a shell material, wherein the shell material is a copolymer having a Tg of at least 60 °C. One skilled in the art would have selected the shell wall forming material of Weston as the wall material of choice in Meiners for improved performance in regard to the impermeability to the core material, especially at elevated temperatures ([0023] Weston). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the wall material of Weston as the wall material of choice in Meiners. 
Meiners doesn’t mention a dynamic spreading coefficient greater than zero at 0.03 seconds. 
However, the method in Meiner and Weston is substantially identical to the method in the instant invention. Specifically, both comprise a process to produce liquid droplets of a core hydrophobic oil and a shell polysaccharide wall materials. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Meiner and Weston suggests a method wherein the core liquid and the shell liquid have a dynamic spreading coefficient greater than zero at 0.03 seconds. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 2: Meiners/Weston doesn’t mention a Tg of the combination of the wall material and the one or more surfactants.  
However, Meiners teaches reducing the Tg of the wall by adding a plasticizer depending on the specific hydrophobic material and emulsifier selected ([0102] Meiners). Therefore, a particular amount of plasticizer and hence the resulting Tg of the 
Regarding claim 3: Meiners/Weston doesn’t mention a Temp2 that is less than Tgd.
However, Meiners teaches reducing the Tg of the wall by adding a plasticizer depending on the specific hydrophobic material and emulsifier selected ([0102] Meiners). Therefore, a particular amount of plasticizer and hence the resulting Tg such that Temp2 is less than Tgd is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of plasticizer resulting in a composition such that Temp2 is less than Tgd.
Regarding claim 4: The spray drying outlet temperature is 80 °C ([0154] Meiners)
Regarding claim 5: A plurality of droplets are formed in a formation zone located at least in part upstream of the drying chamber. Specifically, the atomizer produces liquid droplets which is located upstream of the drying chamber (See [0091] and Figure 1 of Santos). 
Regarding claim 6: The atomization takes place before entering the chamber which is sprayed into hot air ([0091] Meiner). Therefore, it follows the atomization in the formation zone occurs at a temperature such that Temp2 is greater than Temp1. 
Regarding claim 7: The atomization takes place before entering the chamber which is sprayed into hot air ([0091] Meiner). Therefore, it follows the atomization occurs at room temperature which is about 20 °C.
Regarding claim 8: Figure 3 of Santos illustrates different atomizers (equivalent to a tower). The atomizer tower is located adjacent to the drying chamber as illustrated in Figure 1 Santos). 
Regarding claim 9: Meiner/Weston doesn’t mention the formation zone within the tower is less turbulent that the drying zone of the drying chamber. 
However, the method in Meiner and Weston is substantially identical to the method in the instant invention. Specifically, both utilize an atomization process to produce liquid droplets prior to entering the drying chamber. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 10: The method comprises forming a bicomponent liquid stream in the formation zone wherein the bicomponent liquid stream comprises the core liquid and the shell liquid and forming the plurality of liquid droplets further comprise breaking up the bicomponent liquid stream to form the plurality of liquid droplets.  Specifically, the liquid fed to the atomizer comprises the bi-components of shell and core, i.e. the emulsion is atomized in the form of small droplets/aerosols ([0091] Meiners). 
Regarding claim 12: The microcapsules comprise preferably 17-40% total dry matter ([0069] Meiners). It follows the water has a concentration greater than 60% by weight of the shell liquid. 
Regarding claim 13: The wall forming material comprises a water soluble or water dispersible oligomer or polymer, preferably polysaccharides ([0064] Meiners). 
Regarding claim 14: The core can comprise 100% polyunsaturated fatty acids (abstract Meiners) (equivalent to a core that comprises 100% by weight one or more oils). Example 1 comprises about 100% by weight Krill oil and tocophenol mix (vitamin e) oil. 
Regarding claim 15: The capsule comprises 0.5-15% by weight emulsifier ([0137] Meiners) based on the solids. Hence, the capsule comprises at most 0.5-15% by weight emulsifier based on the total weight of the microparticles including water. Hence, an amount of 1 wt% emulsifier based on the weight of the shell is well within both Meiners as well as claim 15, and therefore the amounts at least overlap. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 16: Meiners doesn’t mention a dynamic surface tension of the shell. 
However, the method in Meiner and Weston is substantially identical to the method in the instant invention. Specifically, both comprise a process to produce liquid droplets of a core hydrophobic oil and a wall material including polysaccharides.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Meiner and Weston suggests a method wherein the dynamic surface tension of the shell is within the scope of claim 16. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 17: The microcapsules comprises a core liquid that comprises about 100% by weight of an oil (equivalent to a core liquid loading greater than 40%). 
Regarding claim 19: The wall material is an alkyl ester of (meth)acrylate. Given the broadest reasonable interpretation is equivalent to a polyester.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meiners and Weston as applied to claim 1 above, and further in view of Abate et al. (US 2012/0167410).
Regarding claim 11: Meiners/Weston doesn’t mention a microfluid device comprising a housing and a first channel through which the core liquid flows and a second channel through which the shell liquid flows. 
Abate is directed to spray drying techniques wherein at article containing one or more channels or microfluid channels is used to mix one or more fluids prior to spray drying (abstract Abate). One skilled in the art would have been motivated to have utilized the article of Abate in Meiners since the fluids can be controlled wherein two liquids can be utilized that are immiscible ([0038] Abate), which is relevant since Meiners discloses the core is a hydrophobic material. Therefore, it would have been obvious to one skilled in the art to have utilized the article of Abate in Meiners resulting in a device comprising a housing and a first channel through which the core liquid flows and a second channel through which the shell liquid flows.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Meiners and Weston as applied to claim 1 above, and further in view of Cadet et al. (US 2017/0202756).
Regarding claim 18: Meiners discloses a wide range of surfactants, although doesn’t specifically mention a surfactant having a siloxane functional group, although mentions non-ionic surfactants of sucrose esters ([0149] Meiners).
Cadet is directed to microcapsules comprising a surfactant including a siloxane ([0095] Cadet) including nonionic surfactants. At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute a nonionic surfactant and a siloxane surfactant and would have been motivated to do so because they are art recognized equivalents used for the same purpose of surfactants in microcapsule compositions and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meiners and Weston as applied to claim 1 above, and further in view of Berthier et al. (US 2018/0023033). 
Regarding claim 20: Meiners discloses a wide range of surfactants, although doesn’t specifically mention a surfactant having a siloxane functional group, although mentions non-ionic surfactants of sucrose esters ([0149] Meiners).
Berthier is directed to a method of making microparticles comprising an oil core, wherein suitable surfactants include sodium dodecyl sulfate as well as non-ionic polymers. At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute a nonionic surfactant and sodium dodecyl sulfate and would have been motivated to do so because they are art recognized equivalents used for the same purpose of surfactants in microcapsule compositions and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764